Citation Nr: 0908929	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-05 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for right carpal tunnel syndrome with thumb ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the Veteran's 
claim for a disability rating greater than 10 percent for 
right carpal tunnel syndrome with thumb ligament repair, 
assigning a 20 percent rating effective October 15, 2001.  

In a September 2002 rating decision, the RO assigned a 
30 percent rating for right carpal tunnel syndrome with thumb 
ligament repair effective October 15, 2001.  Because the 
rating assigned for right carpal tunnel syndrome with thumb 
ligament repair is not the maximum rating available for this 
disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  A Travel Board hearing was 
held at the RO in September 2007.

In February 2008, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  In its remand, the Board 
noted that the Veteran had filed a claim of entitlement to 
special monthly compensation for loss of use of the right 
hand and referred this claim back to the RO for adjudication.  
To date, however, this claim has not been adjudicated by the 
RO.  Accordingly, the issue of entitlement to special monthly 
compensation for loss of use of the right hand again is 
referred back to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected right carpal tunnel 
syndrome with thumb ligament repair is, at worst, moderately 
disabling.


CONCLUSION OF LAW

The criteria for a 40 percent rating for right carpal tunnel 
syndrome with thumb ligament repair have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code (DC) 5299-8512 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January and November 2002, May 2003, 
March and October 2004, June 2005, and February 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete her claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that her service-connected 
right carpal tunnel syndrome with thumb ligament repair had 
worsened and noted other types of evidence the Veteran could 
submit in support of her claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The VCAA notice 
letters issued to the Veteran and her service representative 
in this appeal correctly requested evidence showing that her 
service-connected right carpal tunnel syndrome with thumb 
ligament repair had increased in severity, properly 
identified the sources of such evidence, and also invited the 
Veteran to submit statements from other individuals who could 
describe from their knowledge and personal observations how 
her service-connected right carpal tunnel syndrome with thumb 
ligament repair had worsened.  Although the VCAA notice 
letters did not indicate that the Veteran also could submit 
evidence showing the effect that worsening of her disability 
had on her employment and daily life, the Board finds that 
failure to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Veteran's increased rating claim for 
right carpal tunnel syndrome with thumb ligament repair is 
being granted in this decision, the Board finds that any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and February 
2008, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claim for right carpal 
tunnel syndrome with thumb ligament repair is being granted 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's 
February 2008 remand, the Veteran was provided a VA 
examination for her service-connected right carpal tunnel 
syndrome with thumb ligament repair.  Thus, additional 
examinations are unnecessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that her service-connected right carpal 
tunnel syndrome with thumb ligament repair is more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected right carpal tunnel syndrome 
with thumb ligament repair currently is evaluated as 
30 percent disabling effective October 15, 2001, by analogy 
to 38 C.F.R. § 4.71a, 4.124a, DC 5299-8512 (2008) (paralysis 
of lower radicular group).

A 30 percent rating is assigned under DC 8512 for moderate 
incomplete paralysis of the lower radicular group on the 
minor (non-dominant) side.  A 40 percent rating is assigned 
for moderate incomplete paralysis of the lower radicular 
group on the major (dominant) side and for severe incomplete 
paralysis of the lower radicular group on the minor side.  A 
50 percent rating is assigned for severe incomplete paralysis 
of the lower radicular group on the major side.  A 60 percent 
rating is assigned for complete paralysis of the lower 
radicular group on the minor side with all intrinsic muscles 
of the hand, and some or all of the flexors of the wrist and 
fingers paralyzed (substantial loss of use of the hand).  A 
70 percent rating is assigned for complete paralysis of the 
lower radicular group on the major side with all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers paralyzed (substantial loss of use of the 
hand).  Id.  

The recent medical evidence shows that, on VA outpatient 
treatment on August 7, 2001, no relevant complaints were 
noted.  Physical examination showed a right thumb scar 
consistent with prior surgery, decreased grip strength, and 
positive pain reproduced at the second and third digits with 
median nerve tapping.  The assessment included right hand 
pain/carpal tunnel.

On August 24, 2001, the Veteran complained of right hand 
pain.  Physical examination showed swelling at the first 
metacarpophalangeal (MCP) joint, mild thenar atrophy, 
tenderness to palpation along extensor pollicis brevis (EPB) 
and abductor pollicis longus (APL), intact sensation to light 
touch, and ulnar collateral ligament (UCL) laxity.  X-rays of 
the right hand in August 2001 showed no evidence of acute 
right hand osseous injury or significant degenerative 
disease.  The assessment was DeQuervain's tenosynovitis and 
carpal tunnel syndrome.

On private outpatient treatment on August 27, 2001, the 
Veteran complained of right hand pain.  Physical examination 
showed her right hand was in a cast.  The impression was 
right hand strain.

In October 2001, the Veteran complained of pain in right 
hand, right forearm, and up the entire arm.  She denied any 
recent trauma.  Physical examination showed post-surgical 
right thumb deformity, decreased range of motion in the right 
thumb and wrist, and increased pain on palpation of the 
forearm.  The impression was right upper extremity pain of 
questionable etiology.

On VA outpatient treatment in October 2001, the Veteran's 
complaints were constant right hand pain and 
"numbness/tingling at all times."  Physical examination was 
unchanged from August 2001.  The assessment was consistent 
with carpal tunnel and thumb tendon sprain.  These results 
were unchanged in November 2001.

In December 2001, the Veteran complained of right hand pain 
since an injury in 1985 while playing baseball.  Her pain 
worsened on repetitive movement.  She also reported constant 
right hand numbness and tingling.  Prior diagnoses of 
DeQuervain's tenosynovitis and carpal tunnel were noted.  She 
had been in a cast for 4 weeks recently, which had been 
removed 1 month earlier, but this cast had not relieved her 
hand pain.  Physical examination was unchanged.  A nerve 
conduction study was normal with no evidence of any right 
median or ulnar nerve entrapment neuropathy.  The assessment 
was no evidence of nerve conduction pathology and unclear 
etiology of chronic pain.

On VA outpatient treatment in January 2002, the Veteran 
complained of chronic right hand pain localized into thenar 
eminence and diffusely throughout the right hand.  Physical 
examination showed decreased sensation throughout the right 
hand, mild tenderness to palpation throughout the hand, 
including the EPB and APL, and mild UCL laxity.  Nerve 
conduction study showed no median or ulnar nerve compression.  
The assessment was right hand pain of unclear etiology.

On VA examination later in January 2002, the Veteran's 
complaints included constant right thumb pain and stiffness, 
constant pressure in the wrist, pain radiating in to several 
fingers, and symptoms of carpal tunnel syndrome.  The VA 
examiner stated that no medical records were available for 
review.  The Veteran reported injuring her right thumb while 
playing baseball in 1986.  Physical examination showed that 
the Veteran was right hand dominant with an inability to make 
a tight fist on the right, no wrist tenderness, heat, 
redness, swelling, effusion, abnormal movement, instability, 
or weakness, a normal range of motion with complaints of pain 
in all directions, no fatigue, incoordination, or lack of 
endurance, good approximation of the fingers to the midline, 
an inability to grip on the right, an inability to tie 
shoelaces, fasten buttons, or pick up a pen and grasp it 
tightly with the right hand due to pain, an ability to pick 
up a piece of paper and tear it with the right hand with 
difficulty, normal appearance of the thumb joint and fingers 
without heat, redness, swelling, effusion, drainage, 
instability, or weakness.  There was a normal range of motion 
of all fingers.  The Veteran was unable to touch the tip of 
the thumb to the base of the little finger by 2 centimeters.  
Range of motion of the right thumb joint was affected by pain 
and weakness at extreme ranges of motion with weakness being 
the major functional impact.  There was no fatigue, 
incoordination, or lack of endurance.  X-rays of the right 
hand showed no abnormality.  The diagnoses were status-post 
right thumb ligament repair with residual well-healed scar, 
limitation of motion, and pain, and right carpal tunnel 
syndrome.

On VA outpatient treatment in May 2002, the Veteran 
complained of continued pain over the thumb 
metacarpophalangeal (MCP) joints.  Physical examination 
showed a grossly unstable thumb MCP joint, painful ulnar 
deviation and grinding, and no signs of nerve compression.  
The assessment was unstable thumb MCP joint with chronic UCL 
rupture.

In July 2002, the Veteran complained of increased thumb pain 
after being involved in an altercation "when somebody pulled 
her arm and thumb" 2 days earlier.  Physical examination 
showed swelling over the ulnar side of the MCP joint of the 
thumb, tenderness to palpation with UCL instability, and 
intact sensation.  The assessment was acute exacerbation of 
chronic MCP and UCL rupture.

On VA examination in September 2004, the Veteran complained 
of intermittent right hand pain with activity and right hand 
weakness.  She reported injuring her right hand in 1986.  
Physical examination showed the Veteran was right-handed, the 
right wrist appeared within normal limits with a full range 
of motion, an ability to tie shoelaces, fasten buttons, and 
pick up a piece of paper and tear it without difficulty, an 
ability to approximate all of her fingers, moderately reduced 
right hand strength, a full range of motion in all fingers, 
and normal sensation.  X-rays showed no evidence of acute 
fracture or dislocation.  The diagnosis was lower radicular 
group paralysis of the right carpal tunnel syndrome with 
thumb ligament repair.

On VA examination in September 2008, the Veteran's complaints 
included pain, numbness, tingling, "pins and needles" 
sensation, swelling, and discoloration involving the right 
thumb, index, and long fingers, great difficulty manipulating 
small objects with her right hand, difficulty with buttons 
and snaps, and right thumb instability.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and electronic medical records.  The 
Veteran reported flare-ups of pain 3 to 4 times a week 
primarily secondary to inadvertent use of the right hand, 
especially the right thumb.  Physical examination showed 
right hand dominant by history and observation, wearing a 
cock-up right wrist splint, mild to moderate edema of the 
right hand, tenderness to palpation in the right wrist on the 
volar aspect, especially at the right thumb base, 3+/5 grip 
strength on the right, a loss of sensation in the right 
thumb, index, and middle fingers with preserved sensation in 
the ring and little fingers, moderate atrophy of the right 
thenar eminence, an inability to make a closed fist, no ape 
hand, and an inability to flex the distal phalanx of the 
right thumb without severe pain.  The right thumb lacked 
10 cm from touching the median fifth MCP joint.  The right 
index finger lacked 10 cm from touching the right fifth MCP 
joint.  The right long finger lacked 10 cm from touching the 
MCP.  The right ring finger lacked 14 cm from touching the 
MCP.  The right little finger lacked 12 cm from touching the 
MCP.  X-rays showed a normal right thumb and right hand.  The 
diagnosis was status-post right UCL rupture, status-post-
operative failed repair to right UCL with moderate severe 
right carpal tunnel syndrome secondary to compressive 
neuropathy secondary to prolonged casting following UCL 
surgery.

The Board finds that the criteria for a 40 percent rating for 
right carpal tunnel syndrome with thumb ligament repair have 
been met.  The Veteran is right-hand dominant so his right 
wrist and thumb are on his major (dominant) side.  The recent 
medical evidence shows that there was swelling at the first 
MCP joint, mild thenar atrophy, tenderness to palpation along 
the EPB and APL, and UCL laxity in August 2001.  In October 
and December 2001, the Veteran had a decreased range of 
motion in the right thumb and wrist and increased pain on 
palpation of the forearm which worsened on repetitive 
movement.  She also reported constant right hand numbness and 
tingling in December 2001.  VA examination in January 2002 
showed an inability to grip on the right, an inability to tie 
shoelaces, fasten buttons, or pick up a pen and grasp it 
tightly with the right hand due to pain, and an ability to 
pick up a piece of paper and tear it with the right hand with 
difficulty.  The Veteran was unable to touch the tip of the 
thumb to the base of the little finger by 2 cm.  Range of 
motion of the right thumb joint was affected by pain and 
weakness at extreme ranges of motion with weakness being the 
major functional impact.  In May 2002, physical examination 
showed a grossly unstable thumb MCP joint, painful ulnar 
deviation and grinding, and no signs of nerve compression.  
The assessment was unstable thumb MCP joint with chronic UCL 
rupture.   In July 2002, physical examination showed swelling 
over the ulnar side of the MCP joint of the thumb, tenderness 
to palpation with UCL instability, and intact sensation.  The 
assessment was acute exacerbation of chronic MCP and UCL 
rupture.  These results appear to be the basis for the 
30 percent rating currently assigned under DC 5299-8512.  See 
38 C.F.R. § 4.71a, 4.124a, DC 5299-8512 (2008).  

The Veteran's right carpal tunnel syndrome with thumb 
ligament repair worsened at her most recent VA examination in 
September 2008, when her complaints included pain, numbness, 
tingling, swelling, and discoloration involving the right 
thumb, index, and long fingers, great difficulty manipulating 
small objects with her right hand, difficulty with buttons 
and snaps, and right thumb instability.  She reported flare-
ups of pain 3 to 4 times a week primarily secondary to 
inadvertent use of the right hand, especially the right 
thumb.  Physical examination showed mild to moderate edema of 
the right hand, tenderness to palpation in the right wrist on 
the volar aspect, especially at the right thumb base, 3+/5 
grip strength on the right, a loss of sensation in the right 
thumb, index, and middle fingers with preserved sensation in 
the ring and little fingers, moderate atrophy of the right 
thenar eminence, an inability to make a closed fist, and an 
inability to flex the distal phalanx of the right thumb 
without severe pain.  The right thumb, index finger, ring 
finger, and little finger all lacked at least 10 cm from 
touching the median fifth MCP joint.  The diagnoses included 
moderate severe right carpal tunnel syndrome secondary to 
compressive neuropathy secondary to prolonged casting 
following UCL surgery.  Absent evidence of at least severe 
incomplete paralysis of the lower radicular group, the Board 
finds that the evidence supports assigning a 40 percent 
rating, but no higher, to the Veteran's service-connected 
right carpal tunnel syndrome with thumb ligament repair.  Id.

Although there is evidence that the Veteran's right carpal 
tunnel syndrome with thumb ligament repair should be 
increased to 40 percent, the evidence of record from the day 
the Veteran filed this claim to the present also supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.  
There is no evidence of any additional disability due to 
functional loss as a result of weakness, fatigability, 
incoordination or pain on motion.  See DeLuca v. Brown, 8 
Vet. App. at 202.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
In September 2008, the Veteran reported being employed as a 
clinical social worker and has been employed throughout the 
pendency of this appeal.  The evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
has been no showing by the Veteran that her right carpal 
tunnel syndrome has resulted in marked interference with her 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  A 40 percent rating under DC 5299-8512 
contemplates moderate disability.  See 38 C.F.R. § 4.71a, 
4.124a, DC 5299-8512 (2008).  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 40 percent for right 
carpal tunnel syndrome with thumb ligament repair is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


